                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

LOCAL 513, INTERNATIONAL UNION )
OF OPERATING ENGINEERS,        )
AFL-CIO, et al.,               )
                               )
                  Plaintiffs,  )
                               )
            vs.                )                         Case No. 4:18CV01278 AGF
                               )
INVISION EXCAVATING &          )
CONTRACTING, LLC,              )
                               )
                 Defendant.    )


                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ motion for default judgment (ECF No.

24) against Defendant InVision Excavating & Contracting, Inc.

       Clerk’s Entry of Default was entered against Defendant on November 6, 2018.

ECF No. 8.       Plaintiffs now seek judgment against Defendant in the amounts of

$138,730.81 in principal, $28,083.87 in liquidated damages, $41.93 in outstanding

variances, and $5,028.96 in attorney fees and costs, for a total of $171,885.57.

         Upon review of the record, the Court observes that the amount of attorney fees

and costs claimed in Plaintiffs’ motion ($5,028.96) does not correspond with the amounts

set forth in counsel’s affidavit (totaling $4,652.96).




                                              1
       Accordingly,

       IT IS HEREBY ORDERED that, no later than January 21, 2020, Plaintiff shall

revise its motion and/or counsel’s affidavit and submit further billing documentation under

seal reflecting actual attorney fees and costs.



                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE

Dated this 13th day of January, 2020.




                                              2
